JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief, appendix, and supplement to the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 340'). It is
ORDERED AND ADJUDGED that the district court’s order filed May 13, 2010, be affirmed. The district court properly dismissed appellant’s complaint for lack of jurisdiction, because the Veterans’ Benefits Act of 1957, as amended, precludes direct judicial review in Article III courts of VA decisions affecting the provision of benefits. See 38 U.S.C. § 511(a); Price v. United States, 228 F.3d 420 (D.C.Cir.2000). The exclusive procedure for challenging such decisions is an appeal to the Board of Veterans’ Appeals, from there to the United States Court of Appeals for Veterans Claims, and from there to the United States Court of Appeals for the Federal Circuit. See Price, 228 F.3d at 421.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.